IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-50689
                       USDC No. A-93-CV-310



STEPHEN C. KUHNS, Individually and as next
friend of Jesse Kuhns, et al.,

                                         Plaintiffs,

STEPHEN C. KUHNS, Individually and as next
friend of Jesse Kuhns,

                                         Plaintiff-Appellant,


versus

TEAM BANK, doing business as Bank One,

                                         Defendant-Appellee,

FEDERAL DEPOSIT INSURANCE CORPORATION,
as Receiver for Bank of the Hills Austin,

                                         Intervenor-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        - - - - - - - - - -
                          February 4, 1997
Before HIGGINBOTHAM, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that Stephen C. Kuhns’s motion for leave to

proceed in forma pauperis (IFP) is DENIED, because his appeal

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-50689
                                -2-

lacks arguable merit and is therefore frivolous.      See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Because the appeal

is frivolous, IT IS FURTHER ORDERED that the appeal is DISMISSED.

See 5th Cir. R. 42.2.   The district court did not abuse its

discretion by denying Kuhns’s Fed. R. Civ. P. 60(b) motion, and

he failed to file a notice of appeal relative to the district

court’s sanction order.   See Fed. R. App. P. 3(c).

     IT IS FURTHER ORDERED that Kuhns’s motions for appointment

of counsel and preparation of the trial transcript at government

expense are DENIED.

     We caution Kuhns that any additional frivolous appeals filed

by him will invite the imposition of sanctions.    To avoid

sanctions Kuhns is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.